Citation Nr: 0936383	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-20 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on July 23, 
2006, July 25, 2006, July 27, 2006, and August 11, 2006.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The Veteran had active military service from March 2002 to 
April 2006, and from April 2007 to August 2007.  The Veteran 
also has service with the Air National Guard.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2007 determinations by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Canandaigua, New York.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2009.  A copy of the 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran incurred medical expenses on July 23, 2006, 
July 25, 2006, July 27, 2006, and August 11, 2006, as a 
result of treatment received at Kenmore Mercy Hospital and 
Excelsior Orthopaedics, non-VA medical facilities, for a 
fracture of the 4th metacarpal of the right hand with 
surgical repair, a nonservice-connected disability.

2.  The Veteran did not receive treatment at a VA medical 
facility within the 24-month period preceding the furnishing 
of the medical treatment.  

3.  The Veteran had insurance coverage that provided partial 
payment for the medical expenses he incurred on July 23, 
2006, July 25, 2006, July 27, 2006, and August 11, 2006, at 
non-VA medical facilities for a nonservice-connected 
disability.  





CONCLUSION OF LAW

The regulatory criteria for payment or reimbursement of 
medical expenses associated with treatment received at non-VA 
medical facilities for a nonservice-connected disability on 
July 23, 2006, July 25, 2006, July 27, 2006, and August 11, 
2006, have not been met.  38 U.S.C.A. §§ 1725, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 17.1002 (2008).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  However, such duty is 
not applicable to claims such as the one decided herein.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the 
statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 17).

Nevertheless, after reviewing the record, the Board finds 
that all relevant evidence necessary for the equitable 
disposition of the appeal has been obtained and that 
additional efforts to notify or assist the Veteran in the 
development of this case are not required.  Specifically, the 
Board finds that, in correspondence dated in October 2007, 
the VAMC advised the Veteran of VA's duties to notify and 
assist under the VCAA.  This letter specified what the 
evidence must show to establish entitlement to reimbursement 
of unauthorized medical expenses incurred by the Veteran.  In 
addition, the Veteran was provided with notice of relevant 
legal criteria in a statement of the case which was provided 
to him in November 2007.

Moreover, in this case, it is the law, and not the evidence, 
that is dispositive.  The Court has held that when the law, 
and not the underlying facts or development of the facts, is 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable 
where law, and not factual evidence, is dispositive).  
Accordingly, as the VCAA is not for application in this case, 
the Board finds that no further action is necessary.


II.  Factual Background

In an April 2007 statement from the Veteran, he stated that 
on July 23, 2006, he sustained a displaced 4th metacarpal 
fracture of his right hand.  He indicated that he was 
immediately driven to the Emergency Department at Kenmore 
Mercy Hospital.  According to the Veteran, at the time of his 
injury, he was covered under State Farm Hospitalization 
Insurance.  He noted that he subsequently received a check 
from State Farm in the amount of $600.00 to cover the 
emergency room visit.  The Veteran also reported that before 
he left active duty in April 2006, he was briefed that he 
would be covered up to six months by Tricare Insurance from 
the date of his separation.  The Veteran stated that on July 
24, 2006, the day after his injury, he called Whiteman Air 
Force Base (AFB), where he was last stationed to confirm his 
Tricare coverage.  He indicated that because they confirmed 
his coverage with Tricare, he scheduled the surgery that his 
physician had ordered to fix his broken hand.  The surgery 
was conducted on July 25, 2006, and the Veteran received 
follow-up care on July 27, 2006, and August 11, 2006 at 
Excelsior Orthopaedics.  

In the Veteran's June 2009 Travel Board hearing, he stated 
that in September 2006, he started to receive bills for his 
surgery which confused him.  The Veteran indicated that when 
he contacted the Whiteman AFB Separations Office, they told 
him that the code on his DD Form 214, Certificate of Release 
or Discharge From Active Duty, made him ineligible to receive 
the six months of coverage from Tricare.  According to the 
Veteran, he subsequently called Tricare and they told him 
that the Whiteman AFB Separations Office was wrong and that 
they needed to fix his code.  The Veteran stated that he went 
back to the Whiteman AFB Separations Office and was told that 
he did not qualify for the Tricare coverage because he still 
had four years of inactive Reserve duty, and, as such, he had 
not yet completely fulfilled his military obligation.  He 
noted that he had joined the Air National Guard in October 
2006.  However, the Veteran maintained that he had been told 
by other servicemen that if he had more than 90 days of 
active duty, he was entitled to six months of coverage with 
Tricare after his separation.  Thus, the Veteran contended 
that because his injury occurred only three months after his 
discharge, he was entitled to payment or reimbursement for 
the cost of the medical expenses incurred on July 23, 2006, 
July 25, 2006, July 27, 2006, and August 11, 2006.   


III.  Analysis

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; or (D) for any illness in the case of a veteran 
who is a participant in a vocational rehabilitation program 
that necessitates care or treatment to make possible such 
veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. § 
17.120 (2008).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

In this case, service connection is in effect for status post 
right tibial stress fracture, rated as 10 percent disabling, 
and status post left tibial stress fracture, rated as 10 
percent disabling.  The treatment at issue was not rendered 
for these disabilities or one associated therewith.  Rather, 
on the dates in question, the Veteran received care for a 
fracture of the right hand.  He therefore does not meet the 
criteria for entitlement under 38 U.S.C.A. § 1728(a).  The 
issue here is whether be is entitled to payment for such care 
under 38 U.S.C.A. § 1725.

Section 1725, Title 38, United States Code, was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 
2000).  To be entitled to the payment for emergency care 
under this Act, the evidence must meet all of the following 
criteria:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility;

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health- 
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider; and

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided.  38 C.F.R. § 17.1002 (2008).

38 C.F.R. § 17.1001 defines the term health-plan contract to 
include an insurance policy or contract, medical or hospital 
service agreement, membership or subscription contract, or 
similar arrangement under which health service for 
individuals are provided or the expenses of such services are 
paid.  38 C.F.R. § 17.1001 (2008).  

As stated above, in order to establish entitlement to payment 
or reimbursement, the Veteran must satisfy all of the above 
enumerated criteria.  The Board calls attention to criterion 
(g), which notes that the veteran cannot have coverage under 
a health-plan contract for any of the emergency treatment.  
In this case, although it is unclear if the Veteran was 
covered by Tricare Insurance at the time of his treatment, 
the Veteran has reported that he was definitely covered by 
State Farm Insurance at the time of his treatment, and that 
he subsequently received a check in the amount of $600.00 to 
cover the emergency room visit.  Such coverage is a bar to 
recovery under 38 U.S.C.A. § 1725. 

The Board also calls attention to criterion (e), which 
requires that the veteran receive treatment from VA within 
the 24-month period preceding the furnishing of the medical 
care in question.  In this case, there is no evidence of 
record showing that the Veteran received treatment from VA 
within the 24-month period preceding the treatment in 
question, and the Veteran does not contend that such evidence 
exists.  

In light of the above, the Board concludes that the criteria 
for payment or reimbursement of medical expenses associated 
with treatment received at non-VA medical facilities for a 
nonservice-connected disability on July 23, 2006, July 25, 
2006, July 27, 2006, and August 11, 2006, have not been met.  
The claim for payment or reimbursement lacks legal merit, and 
must be denied as a matter of law.  Sabonis, 6 Vet. App. at 
426, 430.  

ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on July 23, 
2006, July 25, 2006, July 27, 2006, and August 11, 2006, is 
denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


